News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES FOURTH QUARTER RESULTS AND DECLARES QUARTERLY DIVIDEND WINCHESTER, Virginia (June 3, 2011) American Woodmark Corporation (NASDAQ: AMWD) today announced results for its fourth quarter and fiscal year ended April 30, 2011 (fiscal year 2011). Net sales rose by 10% compared with the fourth quarter of the prior fiscal year to $124,230,000.Net sales rose by 11% during the entire fiscal year 2011 to $452,589,000. The Company generated a net loss of ($3.4 million) or ($0.24) per diluted share during the fourth quarter of fiscal year 2011, compared with a net loss of ($1.5 million) or ($0.11) per diluted share in the fourth quarter of its prior fiscal year.The Company’s results from the fourth quarter of fiscal year 2011 included an adverse tax basis adjustment of $1.4 million, partially offset by a net-of-tax gain of $0.6 million that resulted from the sale of a building.The Company’s results during the fourth quarter of its prior fiscal year included favorable income tax adjustments aggregating $0.9 million, and a net-of-tax insurance recovery of $0.8 million.Excluding these non-recurring items in both periods, the Company’s net loss improved to ($2.6 million) or ($0.18) per diluted share in the fourth quarter of fiscal year 2011, from ($3.2 million) or ($0.22) per diluted share in the fourth quarter of fiscal year 2010. The Company generated a net loss of ($20.0 million) or ($1.40) per diluted share during fiscal year 2011, compared with a net loss of ($22.3 million) or ($1.58) per diluted share in the prior fiscal year.The Company’s results in the three- and twelve-month periods of the prior fiscal year included net-of-tax restructuring charges of $0.0 million and $1.7 million relating to cost reduction initiatives completed in the prior fiscal year. Exclusive of these charges, and of the fourth quarter items mentioned in the previous paragraph, the Company’s net loss improved to ($19.2 million) or ($1.35) per diluted share in fiscal year 2011, from ($22.3 million) or ($1.58) per diluted share in fiscal year 2010. Gross profit for the fourth quarter of fiscal year 2011 was 13.2% of net sales, compared with 16.5% in the fourth quarter of the prior fiscal year.Gross profit was 11.7% of net sales during the entire twelve months of fiscal year 2011, compared with 12.0% of net sales during the prior fiscal year.The reduction in gross profit margin during the three- and twelve-month periods reflected the absence of the prior year’s insurance recovery, which improved gross margin in the prior year’s fourth quarter and entire fiscal year by 1.0% and 0.3% of net sales, respectively.Gross margins were also adversely impacted by rising materials and freight costs and by increased sales promotion costs that were recorded as either reductions of sales or increases to cost of sales.Somewhat offsetting these negatives, gross margins were also favorably impacted by labor efficiencies and by absorption of fixed overhead costs associated with higher sales volumes. Selling, general and administrative costs were 16.5% of net sales in the fourth quarter of fiscal year 2011, improved from 19.9% of net sales in the fourth quarter of the prior fiscal year.Selling, general and administrative costs were 18.5% of net sales for the entire fiscal year 2011, improved from 20.5% in the prior fiscal year.The improvement in the Company’s operating expense ratio was driven by increased sales levels that enabled favorable leverage, combined with reductions in general and administrative expenses. -MORE- AMWD Announces Fourth Quarter Results and Declares Quarterly Dividend Page 2 June 3, 2011 The Company generated positive free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of $4.3 million during the fourth quarter of fiscal year 2011, compared with negative free cash flow of ($2.1 million) in the fourth quarter of its prior fiscal year. The Company improved its free cash flow by nearly $18 million during fiscal year 2011, improving to positive free cash flow of $7.7 million during the entire fiscal year 2011, compared with negative free cash flow of ($10.2 million) in its prior fiscal year. The Company also announced today a quarterly cash dividend of $0.09 per share to be paid on June 27, 2011, to shareholders of record on June 13, 2011. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Fourth Quarter Results and Declares Quarterly Dividend Page 3 June 3, 2011 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Twelve Months Ended April 30 April 30 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges 7 72 62 Operating Loss ) Interest & Other (Income) Expense ) Income Tax Expense (Benefit) Net Loss $ ) $ ) $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) $ ) $ ) Condensed Consolidated Balance Sheet April 30 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces Fourth Quarter Results and Declares Quarterly Dividend Page 4 June 3, 2011 Condensed Consolidated Statements of Cash Flows Twelve Months Ended April 30 Net Cash Provided by Operating Activities $ $ Net Cash Used by Investing Activities ) ) Free Cash Flow ) Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
